Case: 20-40108     Document: 00515847910         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 20-40108
                                                                               FILED
                                                                            May 4, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Thurman P. Bryant, III; Arthur Franz Wammel,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:17-CR-213-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Defendant Arthur Franz Wammel appeals his conviction for
   conspiracy to commit wire fraud and Defendant Thurman P. Bryant appeals
   the district court imposing an upward variance to his sentence. For the
   reasons stated below, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40108          Document: 00515847910              Page: 2      Date Filed: 05/04/2021




                                           No. 20-40108


                                     I.    BACKGROUND
          A jury convicted co-defendants Bryant and Wammel of one count of
   conspiracy to commit wire fraud, in violation of 18 U.S.C. §§ 1343 and 1349.
   The district court sentenced Bryant to the statutory maximum of 240 months
   in prison, which was above his advisory sentencing guidelines range of 108 to
   135 months. The district court sentenced Wammel to a sentence of 136
   months in prison, which was within his guidelines range.
          On appeal, Wammel asserts that the Government did not provide
   sufficient evidence to prove that he had the requisite specific intent to
   commit wire fraud. He also argues that the district court erred in giving the
   jury a deliberate ignorance instruction. Meanwhile, Bryant asserts that his
   term of imprisonment is substantively unreasonable because it is greater than
   necessary to achieve the goals of 18 U.S.C. § 3553(a). Specifically, Bryant
   argues that the extent of the upward variance was too high and that the
   district court should have placed more consideration on the following facts:
   he was a first time offender, he had lived the majority of his adult life as an
   upstanding citizen, the Government did not request an upward variance, and
   his co-defendant received a sentence of only 136 months in prison.
                                     II.     DISCUSSION
          1. Wammel’s challenge to the sufficiency of the evidence
          This Court reviews preserved challenges to the sufficiency of the
   evidence de novo.1 We must “view all evidence . . . in the light most favorable
   to the government, with all reasonable inferences and credibility choices to
   be made in support of the jury’s verdict,” to determine whether “a rational
   trier of fact could have found the essential elements of the crime beyond a


          1
              See United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012).




                                                 2
Case: 20-40108           Document: 00515847910               Page: 3      Date Filed: 05/04/2021




                                            No. 20-40108


   reasonable doubt.”2 To prove wire fraud, the Government must prove: (1) a
   scheme to defraud; (2) “the use of, or causing the use of, wire
   communications in furtherance of the scheme”; and (3) a specific intent to
   defraud.3 To prove conspiracy to commit wire fraud, the Government must
   prove that: (1) two or more persons made an agreement to commit wire fraud;
   (2) “the defendant knew the unlawful purpose of the agreement”; and (3)
   “the defendant joined in the agreement willfully, that is, with the intent to
   further the unlawful purpose.”4
           Wammel does not dispute the existence of a conspiracy, a scheme to
   defraud, or that wire communications were used in the scheme; accordingly,
   he has abandoned those issues on appeal.5 He does argue that the evidence
   established, at most, that he was on the periphery of the conspiracy, which
   was not sufficient to establish specific intent.
           Contrary to Wammel’s assertions, the evidence reveals that he played
   an essential role in the scheme and was privy to most, if not all of the details.
   Therefore, he could not be considered a minor participant in the scheme.
   Moreover, the Government (1) did not need to establish that Wammel knew
   all of the details of the conspiracy, (2) only needed to introduce minimal
   evidence to connect Wammel to the conspiracy, and (3) could obtain a



           2
               Id. (quoting United States v. Ford, 558 F.3d 371, 375 (5th Cir. 2009)).
           3
            United States v. Stalnaker, 571 F.3d 428, 436 (5th Cir. 2009) (citation and internal
   quotation marks omitted); see 18 U.S.C. § 1343.
           4
               Grant, 683 F.3d at 643; see 18 U.S.C. § 1349.
           5
            See United States v. Harrison, 777 F.3d 227, 236 (5th Cir. 2015) (concluding that
   defendant waived an issue where he failed to provide a legal standard, facts, or a sufficient
   discussion); Error! Main Document Only.Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
   1993) (explaining that this Court “require[s] that arguments must be briefed to be
   preserved”).




                                                   3
Case: 20-40108         Document: 00515847910                Page: 4        Date Filed: 05/04/2021




                                            No. 20-40108


   conviction even if Wammel played only a minor role.6 Based on the evidence
   presented at trial, it was reasonable for the jury to infer that Wammel had the
   requisite specific intent to participate in the wire fraud conspiracy.
           2. Wammel’s challenge to the deliberate ignorance instruction
           We review “preserved error in jury instructions under an abuse of
   discretion standard.”7 A deliberate ignorance instruction “should rarely be
   given” and “is appropriate only when a defendant claims a lack of guilty
   knowledge and the proof at trial supports an inference of deliberate
   [ignorance].”8 Accordingly, it was arguably error for the district court to give
   the jury a deliberate ignorance instruction.
           Assuming arguendo that the district court committed error, this Court
   has held that giving the deliberate ignorance instruction is harmless where
   there is substantial evidence of actual knowledge.9 Here, the Government
   presented ample evidence that Wammel had actual knowledge of and
   knowingly participated in the wire fraud conspiracy. Therefore, we conclude
   that any error in giving the deliberate ignorance instruction to the jury was
   harmless.



           6
            See United States v. Posada-Rios, 158 F.3d 832, 858 (5th Cir. 1998); United States
   v. Krenning, 93 F.3d 1257, 1265 (5th Cir. 1996) (conspiracy to commit mail fraud).
           7
           United States v. Brooks, 681 F.3d 678, 697 (5th Cir. 2012) (internal quotation
   marks omitted).
           8
             United States v. McElwee, 646 F.3d 328, 341 (5th Cir. 2011) (internal quotation
   marks and citations omitted); see also United States v. Cartwright, 6 F.3d 294, 301 (5th Cir.
   1993) (“Because the deliberate ignorance instruction may confuse the jury, the instruction
   should rarely be given.” (internal quotation marks and citation omitted)).
           9
              See, e.g., United States v. St. Junius, 739 F.3d 193, 204–05 (5th Cir. 2013) (“Even
   if the district court errs in its decision to give the deliberate ignorance instruction, any such
   error is harmless where substantial evidence of actual knowledge is presented at trial.”
   (internal quotation marks omitted)).




                                                  4
Case: 20-40108               Document: 00515847910          Page: 5        Date Filed: 05/04/2021




                                            No. 20-40108


           3. Bryant’s assertion of a substantively unreasonable sentence
           We review sentences—whether inside or outside the Guidelines
   range—for reasonableness in light of the sentencing factors set forth in
   § 3553(a) and review the substantive reasonableness of a sentence under the
   abuse-of-discretion standard.10 A sentence is not unreasonable merely
   because it is outside the Guidelines range.11 Moreover, “[t]he fact that the
   appellate court might reasonably have concluded that a different sentence
   was appropriate is insufficient to justify reversal of the district court.”12
           The record demonstrates that the district court assessed the facts and
   arguments of the parties and determined that a sentence within the advisory
   guidelines range was insufficient to achieve the sentencing goals set forth in
   § 3553(a). The district court adopted the presentence report and considered
   the advisory sentencing guidelines range, the policy statements of the
   Guidelines, and the § 3553(a) sentencing factors, specifically noting the
   nature and circumstances of the offense, the seriousness of the offense, the
   history and characteristics of the defendant, and the need for the sentence to
   promote respect for the law, provide just punishment for the offense, and
   afford adequate deterrence from crime.
           Bryant’s arguments on appeal constitute a disagreement with the
   district court’s weighing of the § 3553(a) factors. However, this disagreement
   does not show error in connection with his sentence, nor does it show that
   the sentence imposed was not reasonable.13 Moreover, this Court does not


           10
                Gall v. United States, 552 U.S. 38, 46–47, 49–51 (2007).
           11
                Id. at 51.
           12
                Id.
           13
              See id.; United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (“A sentence
   is substantively unreasonable if it (1) does not account for a factor that should have received
   significant weight, (2) gives significant weight to an irrelevant or improper factor, or (3)




                                                  5
Case: 20-40108             Document: 00515847910                Page: 6     Date Filed: 05/04/2021




                                                 No. 20-40108


   reweigh the § 3553(a) factors and reexamine their relative import, nor will it
   reverse the district court on the basis that this court could reasonably
   conclude that a different sentence was proper.14 Bryant’s sentence is
   supported by numerous § 3553(a) factors and is within the statutory
   maximum.15
             As to the extent of the variance, Bryant’s 240-month sentence is 105
   months greater than the top of his advisory guidelines range, and this Court
   has upheld similarly significant variances.16 Moreover, although the extent of
   the variance is substantial, the district court provided a detailed justification
   for imposing the variance.17 Given the significant deference that is due a
   district court’s consideration of the § 3553(a) factors, Bryant has not
   demonstrated that the district court committed any error in imposing his
   above-guidelines sentence.18
                                       III.      CONCLUSION
             For the reasons stated above, the district court’s judgment is
   AFFIRMED.




   represents a clear error of judgment in balancing the sentencing factors.” (internal
   quotation marks and citation omitted)).
             14
                  See Gall, 552 U.S. at 51; United States v. McElwee, 646 F.3d 328, 344–45 (5th Cir.
   2011).
             15
                  See 18 U.S.C. §§ 1343, 1349.
             16
              See, e.g., United States v. Gutierrez, 635 F.3d 148, 154–55 (5th Cir. 2011)
   (affirming a sentence more than double the high end of the guideline range); United States
   v. Key, 599 F.3d 469, 475–76 (5th Cir. 2010) (affirming a sentence of 216 months where the
   guidelines range was 46 to 57 months).
             17
                  United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015); McElwee, 646 F.3d at
   344–45.
             18
                  See Gall, 552 U.S. at 50–53.




                                                      6